      Case 3:18-cv-02791-L Document 20 Filed 01/07/19              Page 1 of 2 PageID 160


                        In the United States District Court
                        For the Northern District of Texas
                                  Dallas Division

 Sameer Syed, individually and on behalf of
 all others similarly situated,
                                Plaintiff(s),

 v.                                                    Civil Action No. 3:18-CV-2791

 Beto for Texas, Beto O’Rourke,
 and John Does 1-25,
                          Defendants.




                          Certificate of Interested Persons



        COMES NOW Defendant Beto O’Rourke and files this Certificate of Interested Persons.
The following persons, associations of persons, firms, partnerships, or corporations are financially
interested in the outcome of the above-referenced litigation:
        1.     Defendant Beto O’Rourke;
        2.     Counsel for Beto O’Rourke: Aldous \ Walker, LLP;
        3.     Defendant Beto for Texas;
        4.     Counsel for Beto for Texas: Steckler Gresham Cochran PLLC and Copilevitz &
Canter, LLC;
        5.     Plaintiff Sameer Syed; and
        6.     Counsel for Plaintiff: Shawn Jaffer Law Firm, PLLC.




DEFENDANT BETO O’ROURKE’S CERTIFICATE OF INTERESTED PERSONS                               Page 1 of 2
   Case 3:18-cv-02791-L Document 20 Filed 01/07/19                 Page 2 of 2 PageID 161


                                                     Respectfully submitted,

                                                     /s/ Charla G. Aldous
                                                     Charla G. Aldous
                                                     State Bar. No. 20545235
                                                     caldous@aldouslaw.com
                                                     Brent R. Walker
                                                     State Bar No. 24047053
                                                     bwalker@aldouslaw.com

                                                     Aldous\Walker LLP
                                                     2311 Cedar Springs Rd., Suite 200
                                                     Dallas, TX 75201
                                                     Ph:     (214) 526-5595
                                                     Fax: (214) 526-5525

                                                     Attorneys for Defendant
                                                     Beto O’Rourke


                                           ***
                                  Certificate of Service

         I certifies that the foregoing document was served on all counsel of record via the Court’s
e-filing system on January 7, 2019.

                                                     /s/ Charla G. Aldous
                                                     Charla G. Aldous




DEFENDANT BETO O’ROURKE’S CERTIFICATE OF INTERESTED PERSONS                               Page 2 of 2
